Newman, Judge:
The merchandise involved in these cases, enumerated in schedule “A”, hereto attached and made a part hereof,
*627consists of synthetic rubber articles, which were the subject of the decision of the first division of this court in R. W Smith & Co. v. United States, 59 Cust. Ct. 538, C.D. 3223, wherein it was concluded that since the footwear involved herein is dutiable under paragraph 1558 of the Tariff Act of 1930, as modified, appraisement on the basis of American selling price is null and void; that the liquidations of the entries based upon the void appraisements are likewise void, and the protests filed against them premature; and that accordingly said protests must be dismissed, and remanded to a single judge in reappraisement to determine the proper duitable values under the provisions of 28 U.S.C., section 2636(d). Consequently, these cases are before me on remand from the classification proceedings in the above cited case.
Stipulated facts, upon which these cases have been submitted, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402a (d) of the Tariff Act of 1930, as amended, and that such statutory value in each case is the entered unit values.
Judgment will be rendered accordingly.